Exhibit 10.2

 

AMERICAN BANK NOTE HOLOGRAPHICS, INC

2005 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

AGREEMENT, made as of the     day of          , 20  , by and between American
Bank Note Holographics, Inc., a Delaware corporation (the “Company”), and
                (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the American Bank Note Holographics, Inc. 2005 Stock
Incentive Plan (the “Plan”), the Company desires to grant the Participant, and
the Participant desires to accept, an award of Restricted Stock on the terms and
conditions set forth in this Agreement and the Plan.

 

NOW, THEREFORE, the parties hereto agree as follows:

 


1.           GRANT.  IN CONSIDERATION OF FUTURE SERVICES TO THE COMPANY, THE
COMPANY HEREBY GRANTS TO THE PARTICIPANT        SHARES OF THE COMPANY’S COMMON
STOCK, $0.01 PAR VALUE PER SHARE (THE “COMMON STOCK”), SUBJECT TO THE
RESTRICTIONS AND RISK OF FORFEITURE CONTAINED HEREIN AND UPON THE OTHER TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT AND THE PLAN.  DURING THE PERIOD
WHICH THE SHARES OF COMMON STOCK ARE SUBJECT TO THE RESTRICTIONS AND RISK OF
FORFEITURE CONTAINED HEREIN, SUCH SHARES SHALL BE REFERRED TO AS “RESTRICTED
STOCK.”


 

2.         Restrictions; Risk of Forfeiture.  The Restricted Stock may not be
sold, assigned, transferred, disposed of, pledged or otherwise hypothecated by
the Participant.  Any attempted sale, assignment, transfer, disposition, pledge
or hypothecation of shares of Restricted Stock shall be void and of no effect
and the Company shall have the right to disregard the same on its books and
records and issue “stop transfer” instructions to its transfer agent.  The
Restricted Stock may be forfeited to the Company pursuant to Section 4, at which
time the Company shall have the right to instruct the Company’s transfer agent
to transfer the Restricted Stock to the Company.  Notwithstanding anything
herein to the contrary, the Committee may, in its sole discretion, accelerate or
waive the restrictions and risk of forfeiture to which the shares of Restricted
Stock are subject, in whole or in part, based on such factors as the Committee
may determine in its sole discretion.

 

3.         Expiration of Transfer Restrictions and Risk of Forfeiture.  Except
as provided herein or the Plan, the restrictions and risk of forfeiture to which
the shares of Restricted Stock are subject shall expire, and the shares of
Restricted Stock shall vest, with respect to the percentage of shares of
Restricted Stock set forth below on the vesting dates set forth below, provided
that the Participant remains continuously employed by the Company through each
applicable vesting date.

 

--------------------------------------------------------------------------------


 

Percentage of Shares Vesting

 

Vesting Dates

 

 

 

 

 

 

 

 

 

 

4.         Termination of Employment.  Unless otherwise provided in an
employment agreement between the Participant and the Company, if the
Participant’s employment with the Company is terminated for any reason (or no
reason), all shares of Restricted Stock shall be immediately forfeited to the
Company.

 

5.         Rights as a Stockholder.  All voting rights with respect to the
Restricted Stock shall be exercisable by the Participant notwithstanding the
restrictions imposed on the Restricted Stock herein.  Any cash dividends paid on
the Restricted Stock shall be remitted to the Participant, subject to applicable
withholding.  Shares of Common Stock distributed in connection with a stock
split or stock dividend, and other property distributed as a dividend, with
respect to the Restricted Stock shall be subject to the restrictions and risk of
forfeiture to the same extent as the Restricted Stock.

 

6.           Stock Certificates.  Unless the Committee elects otherwise, the
shares of Restricted Stock shall be evidenced by book entries on the Company’s
stock transfer records pending the lapse of the restrictions thereon.  The
Participant shall execute and deliver to the Company a duly signed stock power,
endorsed in blank, relating to the shares of Restricted Stock.

 

7.           No Employment Rights.  Nothing contained in the Plan or this
Agreement shall confer upon the Participant any right with respect to the
continuation of his employment with the Company or interfere in any way with the
right of the Company at any time to terminate such employment or to increase or
decrease, or otherwise adjust, the other terms and conditions of the
Participant’s employment.

 

8.           Provisions of the Plan Control.  The provisions of the Plan, the
terms of which are incorporated in this Agreement, shall govern if and to the
extent that there are inconsistencies between those provisions and the
provisions hereof.  The Participant acknowledges receipt of a copy of the Plan
prior to the execution of this Agreement.

 

9.           Tax Withholding.  The Participant acknowledges that the Participant
(and not the Company) shall be responsible for any tax liability that may arise
as a result of this award of Restricted Stock.  As a condition to the lapse of
restrictions on the Restricted Stock, or in connection with any other event that
gives rise to a federal or other governmental tax withholding obligation on the
part of the Company relating to the Restricted Stock, the Company may a. deduct
or withhold (or cause to be deducted or withheld) from any payment or
distribution to the Participant whether or not pursuant to the Plan; or b.
require the Participant to remit cash (through payroll deduction or otherwise),
in each case, in an amount sufficient in the opinion of the Company to satisfy
such withholding obligation.  At the sole discretion of the Committee, the
Participant may satisfy the withholding obligation described under this
Section 9 by tendering previously-owned shares of Common Stock having a Fair
Market Value equal to the amount of tax to be withheld.

 

--------------------------------------------------------------------------------


 

10.         Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to its
principles of conflict of laws.

 

11.         Miscellaneous.  This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and may not be modified other
than by written instrument executed by the parties.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.

 

 

  AMERICAN BANK NOTE HOLOGRAPHICS, INC.

 

 

 

 By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------